Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the amended application filed on 11/12/2020.
	Claims 1-20 are pending.
Claims 1-4, 8, 11-14 and 16-19 are amended.
Terminal Disclaimer
The terminal disclaimer filed on 11/12/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. 10,659,349 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
	Applicant’s remarks filed on 11/12/2020 (“Remarks”) have been considered, however, they are unpersuasive. 
Regarding the Double Patenting rejections
The Double Patenting rejection has been withdrawn due to the filing of a terminal disclaimer. 
Regarding the 35 U.S.C. § 101 rejections
	The 35 U.S.C. § 101 rejections have been withdrawn in light of the amendments to the claims.  

Regarding the prior art rejections of the independent claims and dependent claim 2
Applicant argues that “Suryanarayanan does not teach two service providers, the service provider providing the multitenant platform, and the cloud service provider providing the cloud computing service.” Remarks at page 8. Examiner respectfully disagrees. Under the broadest reasonable interpretation (“BRI”) of the claim language in claim 1, the service provider providing the multitenant platform, and the cloud service provider providing the cloud computing service, can be interpreted as being the same or different service providers. Suryanarayanan teaches a service provider providing a multitenant platform that delivers services (Fig. 6, 610, ¶ [0083], “the networked computing environment 600 may include a virtual computing services provider 610”, ¶ [0073], administrator sets up an account with a provider that hosts workspaces in a cloud environment and provides credentials that allow users access to services) and also teaches a cloud service provider providing the cloud services (Fig. 6, VPC 620 and customer VPC 630/640 are cloud services that are provided by a service provider & see also ¶ [0017], about implementing a virtual private cloud). Therefore, Suryanarayanan does teach two service providers, virtual computing services provider (Fig. 6, 610) and the provider of the workspace services VPC and customer VPC (Fig. 6, 620, 630, 640).
Applicant argues that Suryanarayanan is silent with reference to establishing a network connection from the multitenant platform to a regional exchange system, of the service provider at a first location, allowing for communication with the cloud computing services via interfaces). Examiner respectfully disagrees. (Suryanarayanan Fig. 6, E0 interfaces and E1 interfaces allow access to VPCs & ¶ [0075], “each virtual desktop instance instantiated on a service provider network may include two (or more) network 
Regarding the prior art rejections of dependent claim 8
The prior art Suryanarayanan and Hartwig teaches the variety of connections listed in this claim. The configuring of the regional exchange system is taught by Suryanarayanan as asserted here in the rejection of claim 1. The rejection and obviousness statement are below. 
Regarding claim 8, Suryanarayanan teaches the method of claim 1. Suryanarayanan furthermore teaches wherein the one or more private network exchange interfaces include a virtual private network (VPN) connection (Suryanarayanan ¶ Abstract “[i]n response to a client request for a virtual desktop session, the service may configure a virtual computing resource instance for the session and establish a secure, reliable, low latency communication channel (over a virtual private network) between the resource instance and a gateway component”).
Suryanarayanan does not explicitly teach a cross connect connection, and a multiprotocol label switching (MPLS) connection.
However, Hartwig teaches a cross connect connection, and a multiprotocol label switching (MPLS) connection (Hartwig ¶ [0089], virtual Cross Connect and MPLS taught here).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Suryanarayanan and Hartwig to teach teaches a cross connect (VPN, MPLS and Cross Connect) according to known methods (configuring a system to support a plurality of different types of connections/interfaces/protocols) to yield predictable results (enhancing flexibility of the system). MPEP 2143(I).

Claim Rejections – Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 7, 10-14 and 16-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Suryanarayanan (Pub. No. US 2015/0339136 A1).

Regarding claim 1, Suryanarayanan teaches a method comprising: providing a multitenant platform, by a service provider, at a cloud computing service, of a cloud service provider that delivers computing services to a plurality of users (Suryanarayanan ¶ [0073], administrator sets up an account with a provider that hosts workspaces in a cloud environment and provides credentials that allow users to access those workspaces); establishing a network connection from the multitenant platform to a regional exchange system, of the service provider at a first location, the regional exchange system providing a plurality of private network exchange interfaces for connecting users to the multitenant platform through the regional exchange system, each network exchange interface providing a different type of network connection at the first location (Suryanarayanan Fig. 6, E0 interfaces 634 and 644, E1 interfaces 646 and 636 & ¶ [0075], “each virtual desktop instance instantiated on a service provider network may include two (or more) network interfaces, each used for a specific purpose”, E0 and E1 interfaces are used for different purposes; Fig. 7A & ¶ [0090], gateways 731, 732 and 733 serve specific availability regions, where a gateway is selected to route video streams to a client via interfaces and therefore a regional exchange system is provided; see also Abstract “The system may implement a virtual private cloud for a workspaces service that extends out to gateway components in multiple, geographically distributed point of presence (POP) locations. In response to a client request for a virtual desktop session, the service may configure a virtual computing resource instance for the session and establish a secure, reliable, low latency communication channel (over a virtual private network) between the resource instance and a gateway component”); configuring the regional exchange system to provide secure network communications for a first user from the plurality of users, to communicate with the cloud computing service through one of the plurality of network exchange interfaces of the regional exchange system (Suryanarayanan Fig. 6, E0 interfaces 634 and 644 & E1 interfaces 646 and 636 communicate with workspace services VPC 620 and customer VPC 640 & ¶ [0075], Fig. 7A & ¶¶ [0090] & [0095], gateways and workspace management components in an availability zone or region are configured; see also Abstract “[i]n response to a client request for a virtual desktop session, the service may configure a virtual computing resource instance for the session and establish a secure, reliable, low latency communication channel (over a virtual private network) between the resource instance and a gateway component”; see also Fig. 6 and ¶ [0075]); and delivering the secure network communications for the first user using the configured regional exchange system and the multitenant platform (Suryanarayanan Fig. 7A & ¶¶ [0090] & [0095], gateways and workspace management components in an availability zone or region are configured to deliver data streams; see also Abstract “[i]n response to a client request for a virtual desktop session, the service may configure a virtual computing resource instance for the session and establish a secure, reliable, low latency communication channel (over a virtual private network) between the resource instance and a gateway component”).

Regarding claim 2, Suryanarayanan teaches the method of claim 1. Suryanarayanan furthermore teaches wherein the multitenant platform and the regional exchange system are managed by the service provider and the computing service is managed by the cloud service provider (Suryanarayanan ¶ [0073], administrator sets up an account with a provider that hosts workspaces and provides credentials that allow users to access those workspaces in Fig. 6; see also ¶ [0073] a service provider provides cloud services (and is therefore a cloud service provider) and manages multitenant platform and the regional exchange system); customer virtual private cloud VPC 640 is also managed by a cloud service provider; see [0089]).

Regarding claim 3, Suryanarayanan teaches the method of claim 1. Suryanarayanan furthermore teaches providing a user interface for adding and configuring one from the plurality of network exchanges at the regional exchange system for connecting devices of the first user to the regional exchange system (Suryanarayanan ¶ [0073], administrator sets up an account with a provider that hosts workspaces and provides credentials that allow users to access those workspaces).

Regarding claim 4, Suryanarayanan teaches the method of claim 1. Suryanarayanan furthermore teaches wherein the regional exchange system provides physical collocated networking infrastructure for the plurality of private network exchange interfaces to facilitate the secure network communications (Suryanarayanan ¶ [0018], “a service provider's networked environment may include multiple virtual desktop instances, each of which is hosted on a respective one of multiple computing nodes that collectively implement a virtual desktop (workspaces) service. These computing nodes may be located within data centers in multiple availability zones (e.g., in different buildings, cities, countries, or regions”).

(Suryanarayanan ¶ [0018], VPC provided by service provider which hosts and provisions workspaces).

Regarding claim 10, Suryanarayanan teaches the method of claim 1. Suryanarayanan furthermore teaches wherein configuring one or more regional exchange systems includes determining an internet protocol (IP) address for the secure network communications (Suryanarayanan ¶ [0080], client signs in and is provided an access gateway address in the client’s region).

Regarding claim 11, Suryanarayanan teaches a system comprising: a multitenant platform of a service provider, the multitenant platform executing on a first computer processor and situated at a cloud computing service that delivers computing services to a plurality of users (Suryanarayanan ¶ [0073], administrator sets up an account with a provider that hosts workspaces in a cloud and provides credentials that allow users to access those workspaces); and a regional exchange system, of the service provider at a first location and executing on a second computer processor,  configured for establishing a network connection to the multitenant platform, the regional exchange system providing one or more private network exchange interfaces for connecting users to the multitenant platform, wherein the regional exchange system is configurable to provide secure network communications, for a first user from the (Suryanarayanan Fig. 7A & ¶ [0095], data center 712 hosts workspace instances 714 and management components 716, however, gateways 731, 732, 733, …, are components that are separate from the data center and therefore are executed on a second processor; Fig. 6, E0 interfaces and E1 interfaces allow access to VPCs & ¶ [0075], “each virtual desktop instance instantiated on a service provider network may include two (or more) network interfaces, each used for a specific purpose”, E0 and E1 interfaces are used for different purposes; Fig. 7A & ¶ [0090], gateways 731, 732 and 733 serve specific availability regions, where a gateway is selected to route video streams to a client via interfaces and therefore a regional exchange system is provided; see also Abstract “The system may implement a virtual private cloud for a workspaces service that extends out to gateway components in multiple, geographically distributed point of presence (POP) locations. In response to a client request for a virtual desktop session, the service may configure a virtual computing resource instance for the session and establish a secure, reliable, low latency communication channel (over a virtual private network) between the resource instance and a gateway component).

Suryanarayanan teaches all the limitations of claims 12-14 as asserted above with regard to claims 2-4 respectively. 
(Suryanarayanan ¶ [0073], administrator sets up an account with a provider that hosts workspaces in a cloud and provides credentials that allow users to access those workspaces); establishing a network connection from the multitenant platform to a regional exchange system, of the service provider at a first location, the regional exchange system providing a plurality of private network exchange interfaces for connecting users to the multitenant platform through the regional exchange system, each network exchange interface providing a different type of network connection at the first location (Suryanarayanan Fig. 6, E0 interfaces 634 and 644, E1 interfaces 646 and 636 & ¶ [0075], “each virtual desktop instance instantiated on a service provider network may include two (or more) network interfaces, each used for a specific purpose”, E0 and E1 interfaces are used for different purposes; Fig. 7A & ¶ [0090], gateways 731, 732 and 733 serve specific availability regions, where a gateway is selected to route video streams to a client via interfaces and therefore a regional exchange system is provided; see also Abstract “The system may implement a virtual private cloud for a workspaces service that extends out to gateway components in multiple, geographically distributed point of presence (POP) locations. In response to a client request for a virtual desktop session, the service may configure a virtual computing resource instance for the session and establish a secure, reliable, low latency communication channel (over a virtual private network) between the resource instance and a gateway component”); configuring the regional exchange system to provide secure network communications, for a first user from the plurality of users, to communicate with the cloud computing service through one of the plurality of network exchange interfaces of the regional exchange system and delivering the secure network communications for the first user using the configured regional exchange system and the multitenant platform (Suryanarayanan Fig. 7A & ¶ [0095], data center 712 hosts workspace instances 714 and management components 716, however, gateways 731, 732, 733, …, are components that are separate from the data center and therefore are executed on a second processor; Fig. 6, E0 interfaces and E1 interfaces allow access to VPCs & ¶ [0075], “each virtual desktop instance instantiated on a service provider network may include two (or more) network interfaces, each used for a specific purpose”, E0 and E1 interfaces are used for different purposes; Fig. 7A & ¶ [0090], gateways 731, 732 and 733 serve specific availability regions, where a gateway is selected to route video streams to a client via interfaces and therefore a regional exchange system is provided; see also Abstract “The system may implement a virtual private cloud for a workspaces service that extends out to gateway components in multiple, geographically distributed point of presence (POP) locations. In response to a client request for a virtual desktop session, the service may configure a virtual computing resource instance for the session and establish a secure, reliable, low latency communication channel (over a virtual private network) between the resource instance and a gateway component).
. 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6, 9, 15 and 20 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Suryanarayanan (Pub. No. 2015/0339136 A1) in view of Knysz (Pub. No. US 2013/0018960 A1).

Regarding claim 5, Suryanarayanan teaches the method of claim 1. Suryanarayanan furthermore teaches routing data for the first user through the regional (Suryanarayanan Fig. 7A & ¶¶ [0090] & [0095], gateways and workspace management components in an availability zone or region are configured; see also Abstract “[i]n response to a client request for a virtual desktop session, the service may configure a virtual computing resource instance for the session and establish a secure, reliable, low latency communication channel (over a virtual private network) between the resource instance and a gateway component”).
Suryanarayanan does not explicitly teach routing real-time voice communication data through a real-time voice communication service of the multitenant platform.
However, Knysz teaches routing real-time voice communication data through a real-time voice communication service of the multitenant platform (Knysz ¶ [0163], VoIP service routes voice real-time telephone communications).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Suryanarayanan and Knysz to teach routing real-time voice communication data through a real-time voice communication service of the multitenant platform because it is merely, combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Regarding claim 6, Suryanarayanan teaches the method of claim 1. Suryanarayanan furthermore teaches wherein the multitenant platform is a communication platform that provides data streaming (Suryanarayanan ¶ [0016], “…an interactive video stream is delivered to end users…)

However, Knysz teaches providing voice communication connectivity, messaging, conferencing and broadcasting (Knysz ¶ [0163], VoIP, messaging, conferencing and broadcasting is taught here).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Suryanarayanan and Knysz to teach voice communication connectivity, messaging, conferencing and broadcasting because it is merely, combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Regarding claim 9, Suryanarayanan teaches the method of claim 1. Suryanarayanan furthermore teaches providing data to the regional exchange system responsive to a determination that a destination endpoint is authorized to receive the data via the regional exchange system (Suryanarayanan ¶ [0073], administrator sets up an account with a provider that hosts workspaces in a cloud and provides credentials that allow users access; see also ¶ [0080], client signs in and is provided an access gateway address in the client’s region); and providing data to the regional exchange system responsive to a determination that a source endpoint identified by the data is authorized to provide data via the regional exchange system (Suryanarayanan ¶ [0073], administrator sets up an account with a provider that hosts workspaces in a cloud and provides credentials that allow users access; see also ¶ [0080], client signs in and is provided an access gateway address in the client’s region).
Suryanarayanan does not explicitly teach routing real-time voice communication data through a real-time voice communication service of the multitenant platform.
However, Knysz teaches routing real-time voice communication data through a real-time voice communication service of the multitenant platform (Knysz ¶ [0163], VoIP service routes voice real-time telephone communications).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Suryanarayanan and Knysz to teach routing real-time voice communication data through a real-time voice communication service of the multitenant platform because it is merely, combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).

Suryanarayanan and Knysz teach all the limitations of claims 15 and 20 as asserted above with regard to claim 5.

Claim 8 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Suryanarayanan (Pub. No. 2015/0339136 A1) in view of Hartwig (Pub. No. US 2017/0063614 A1).
	
Regarding claim 8, Suryanarayanan teaches the method of claim 1. Suryanarayanan furthermore teaches wherein the one or more private network (Suryanarayanan ¶ Abstract “[i]n response to a client request for a virtual desktop session, the service may configure a virtual computing resource instance for the session and establish a secure, reliable, low latency communication channel (over a virtual private network) between the resource instance and a gateway component”).
Suryanarayanan does not explicitly teach a cross connect connection, and a multiprotocol label switching (MPLS) connection.
However, Hartwig teaches a cross connect connection, and a multiprotocol label switching (MPLS) connection (Hartwig ¶ [0089], virtual Cross Connect and MPLS taught here).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Suryanarayanan and Hartwig to teach teaches a cross connect connection, and a multiprotocol label switching (MPLS) connection because it is merely, combining prior art elements according to known methods to yield predictable results. MPEP 2143(I).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599.  The examiner can normally be reached on m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





Gregory P. Tolchinsky
/G.P.T./Examiner, Art Unit 2454  
02/13/2021                                                                                                                                                                                                      
/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        2/16/2021